Case 6:18-cr-00016-RWS-KNI\/| Document 133 Filed 10/11/18 Page 1 of 1 Page|D #: 1609

AFFIDAVIT

STATE OF TEXAS §
§
COUNTY OF SMITH §

Before Me, the undersigned authority, on this day personally appeared Tina Simmons,
who states that, who after being sworn, states under oath the following:

My name is Tina Simmons, l am over the age of 18 and have never been convicted of a
felony. I am the office manager at 1Sl Choice Bail Bonds. Heon Jong Yoo was out on bond from
December 5, 2016 until August 16, 2017 on a charge of aggravated assault out of Smith County,
Texas under our bond. As a condition of our bond, Yoo was to report weekly Mr. Yoo reported
religiously as directed either in person or by telephone.

i/tlot/ip\ gamde pf

Affiant

if

SUBSCRIBED AND SWORN TO BEFORE ME on this the
to certify which witness my hand and official seal.

  

 

NoTARY PUBLIC IN AND FoR
THE sTATE oF TEXAs

cuR\sT\E BLAND
My Noiary 10 # 10943394

Exp'\resAugust13, 2021

 

